PER CURIAM.
This cause is before us to review the decision of the District Court reported at 256 So.2d 259, a decision certified by the District Court as passing on a question of great public interest, to-wit:
“The construction of the speedy trial rule, and particularly, what exceptional circumstances are required to be present to permit a trial to be held without the maximum limitations contained in the rule.”
After argument and upon consideration of the record and briefs, we hold that the District Court of Appeal has correctly de*117cided the cause and its decision is adopted as the ruling of this Court.
Accordingly, certiorari is discharged.
It is so ordered.
ERVIN, CARLTON, BOYD and Mc-CAIN, JJ., concur.
ROBERTS, C. J., and ADKINS and DEKLE, JJ., dissent. ■